EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a divorce case.
After a contested ore tenus trial, the trial court’s final judgment, as amended, divorced the parties, granted the custody of the three-year-old daughter to the wife, provided that the husband furnish for the child certain support and security, divided the personal property of the parties, and ordered that their home be sold with the net proceeds to be divided equally between them. The husband was ordered to pay the home mortgage installments until that property is sold.
The husband complains upon appeal that he should be reimbursed from the sale proceeds for all of the mortgage payments which he pays.
The trial was conducted before the circuit court. Therefore, the judgment is presumed to be correct as to the issue raised, and the decision of the trial court cannot be disturbed upon appeal unless it was so unsupported by the evidence as to be palpably wrong. Additionally, that issue fell within the sound judicial discretion of the trial court and, in the absence of an abuse of that discretion, the judgment will not be disturbed by us. Bright v. Bright, 456 So.2d 1091 (Ala.Civ.App.1984); Cavanaugh v. Cavanaugh, 456 So.2d 1107 (Ala.Civ.App.1984); McCain v. McCain, 446 So.2d 656 (Ala.Civ.App.1984). While we see no need to detail the facts, we have no difficulty in holding that the evidence supported the judgment. The trial court was not palpably wrong, and the trial court did not abuse its discretion in this matter.
The judgment appealed from is affirmed.
The husband shall pay to the wife’s attorney the amount of $300 to be applied upon the attorney’s fee of the wife for his representation of her upon this appeal.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.